      Case 4:19-cv-04654 Document 16 Filed on 01/22/20 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 JAMILA N. BRANCH,

 Plaintiff,                                          Case No.: 4:19-cv-04654

 v.
                                                     Honorable Judge Charles Eskridge
 RECEIVABLES MANAGEMENT
 PARTNERS, LLC,

 Defendant.

                                 NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that Jamila N. Branch (the “Plaintiff”) and Receivables

Management Partners, LLC (the “Defendant”), hereby notify the Court the parties have reached

settlement. The Parties propose to file a stipulated dismissal with prejudice within 60 days of

submission of this Notice of Settlement and pray the Court to stay all proceedings until that time.



Dated: January 22, 2020                      Respectfully submitted,

                                             s/ Alexander J. Taylor
                                             Alexander J. Taylor, Esq. #6327679
                                             Counsel for Plaintiff
                                             Sulaiman Law Group, Ltd.
                                             2500 Highland Avenue, Suite 200
                                             Lombard, Illinois 60148
                                             (630) 575-8181 (phone)
                                             (630) 575-8188 (fax)
                                             ataylor@sulaimanlaw.com




                                                 1
      Case 4:19-cv-04654 Document 16 Filed on 01/22/20 in TXSD Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2020 I caused a copy of the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system, which will be sent to all

attorneys of record.



                                                                         /s/ Alexander J. Taylor
                                                                       Alexander J. Taylor, Esq.




                                                2
